DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueda et al. (US 2012/0320955).
In regard to Claim 9:
	Ueda discloses, in Figure 1, an integrated circuit comprising: 
a phase-locked loop (PLL) circuit (22) that includes an input coupled to receive a reference clock (22 input receiving 20 output) and an output (22 output); 
a bypass circuit (24) that includes: a first input coupled to the output of the PLL circuit (22 output coupled to 24); a second input coupled to receive the reference clock (24 receiving 20 output via 21); a control input (290 output coupled to 24); and an output (24 output); 
a set of circuits (3-7 and 9) arranged in a clock domain (200) and coupled to the output of the bypass circuit (24 output); and 
a reset management circuit (290) that includes an output coupled to the control input of the bypass circuit (290 output connected to 24).
In regard to Claim 16:
Ueda discloses, in Figure 1, a method comprising: 
receiving a reference clock (20 output); 
generating a first clock signal (22 output) based on the reference clock (20 output); 
receiving a reset signal (290 output); and 
selecting (24) between providing the reference clock (20 output) and the first clock signal (22 output) to a set of circuits (3-7 and 9) arranged in a clock domain (200) based on the reset signal (290 output connected to 24).
Allowable Subject Matter
Claims 10-15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-8 are allowed.
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a reset management circuit that includes a controller having a controller input, wherein the reset management circuit has a reset signal input, a first reset output coupled to the bypass control input, and a second reset output coupled to the controller input.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W POOS/Primary Examiner, Art Unit 2896